Supreme Court

                                                                             No. 2016-75-M.P.



         In the Matter of Keven A. McKenna.


                                            ORDER

         This matter is before the Court pursuant to a petition for reinstatement filed by Keven A.

McKenna (petitioner). On February 27, 2015, this Court issued its opinion suspending the

petitioner from the practice of law in this state for a period of one year, commencing March 29,

2015. Our opinion also provided that at the conclusion of that one-year period of suspension

“the respondent must apply to this Court for reinstatement pursuant to Article III, Rule 16 of the

Supreme Court Rules of Disciplinary Procedure.” In re McKenna, 110 A.3d 1126, 1151 (R.I.

2015).

         On March 23, 2016, the petitioner filed his reinstatement petition.          However, the

petitioner has not met all of the requirements for reinstatement set forth in Article III of the

Supreme Court Rules. Accordingly, his petition is not ripe for review by this Court.

         We also note that there are several disciplinary matters currently pending before the

Supreme Court Disciplinary Board regarding conduct of the petitioner that occurred both before

and after our order of suspension. Pursuant to Rule 16(c), on a petition for reinstatement the

petitioner “shall have the burden of demonstrating by clear and convincing evidence that he or

she has the moral qualifications, competency and learning in law required for admission to

practice law in this State and that his or her resumption of the practice of law within the State

will be neither detrimental to the integrity and standing of the Bar or the administration of justice




                                                -1-
nor subversive of the public interest.” Those pending matters must be brought to a conclusion

prior to our consideration of this reinstatement petition.

       Furthermore, we note that on March 6, 2015, a justice of the Superior Court issued

sanctions against the petitioner pursuant to Rule 11 of the Superior Court Rules of Civil

Procedure in a number of different cases based, in part, upon findings that the petitioner made

misrepresentations to the court. The total amount of the sanctions imposed is $19,267.06. The

petitioner filed an appeal in only one of those cases in which the sanction was $1,000. We

affirmed that sanctions’ order when that appeal was before us. Wells v. Blanchard, No. 2015-

138-M.P. (April 15, 2016). The petitioner did not appeal from the remaining sanction orders,

and they have become final orders of the court. The sanctions remain unsatisfied.

       Based upon all of these reasons the petition for reinstatement is denied.



       Chief Justice Suttell did not participate.



       Entered as an Order of this Court this 16th the day of June, 2016.


                                                      By Order,



                                                      ______________/s/________________
                                                                   Clerk




                                                -2-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Keven A. McKenna.

CASE NO:            No. 2016-75-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   June 17, 2016

JUSTICES:           Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner: Keven A. McKenna, Pro Se

                    For Office of Disciplinary Counsel: David D. Curtin, Esq.